Case: 14-10991   Date Filed: 10/17/2014   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10991
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 4:13-cr-00128-WTM-GRS-1



UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,


                                  versus


TYREIK LARRY WATSON,


                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (October 17, 2014)



Before HULL, ANDERSON and EDMONDSON, Circuit Judges.
              Case: 14-10991      Date Filed: 10/17/2014   Page: 2 of 5


PER CURIAM:



      Tyreik Larry Watson appeals his 151-month sentence, imposed after

pleading guilty to 1 count of distribution of a controlled substance (cocaine), in

violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C). Watson argues that his

career­offender enhanced sentence is substantively unreasonable because, although

Watson concedes that his designation as a career offender was technically correct,

its application resulted in an excessive sentence: he says he is merely a long-term

drug addict with no history of violence who sold small amounts of drugs mainly to

support his habit. He contends that the career-offender guideline enhancement

does not distinguish between defendants convicted of the same offense based on

the seriousness of their offense conduct or their prior convictions, creating

unwarranted sentencing disparities through unwarranted uniformity.

      Our authority to review sentences is a limited authority. We review the

substantive reasonableness of a sentence for abuse of discretion. See Gall v.

United States, 552 U.S. 38, 51, 128 S. Ct. 596, 597, 169 L. Ed. 2d 445 (2007)

(stating that “[r]egardless of whether the sentence imposed is inside or outside the

Guidelines range, the appellate court must review the sentence under an abuse-of-

discretion standard.”). A court abuses its discretion when it (1) fails to consider all

factors that were due significant weight, (2) gives an improper or irrelevant factor


                                           2
              Case: 14-10991     Date Filed: 10/17/2014    Page: 3 of 5


significant weight, or (3) commits a clear error of judgment by balancing the

proper factors unreasonably. United States v. Irey, 612 F.3d 1160, 1189 (11th Cir.

2010) (en banc). The factors that the court weighs are set out in § 3553(a), and

“a district court commits a clear error in judgment when it weighs those factors

unreasonably, arriving at a sentence that does not achieve the purposes of

sentencing as stated in [that statute].” Id. (quotations omitted). These purposes

include the need to reflect the seriousness of the offense, promote respect for the

law, deter criminal conduct, and protect the public from the defendant’s future

criminal conduct. 18 U.S.C. § 3553(a)(2)(A)-(C). The court must also consider

the nature and circumstances of the offense committed and the defendant’s history

and characteristics, the kinds of sentences available, the guideline range applicable

to the defendant, U.S. Sentencing Commission policy statements, the need to avoid

unwarranted sentencing disparities between defendants with similar records who

have been found guilty of similar conduct, and any need to provide restitution to

victims. Id. § 3553(a)(1), (3)–(7).

      “The district court must evaluate all of the § 3553(a) factors when arriving at

a sentence, but is permitted to attach ‘great weight’ to one factor over others.”

United States v. Shaw, 560 F.3d 1230, 1237 (11th Cir. 2009) (citation omitted).

“The weight to be accorded any given § 3553(a) factor is a matter committed to the

sound discretion of the district court and we will not substitute our judgment in


                                          3
               Case: 14-10991     Date Filed: 10/17/2014    Page: 4 of 5


weighing the relevant factors.” United States v. Amedeo, 487 F.3d 823, 832 (11th

Cir. 2007) (quotation omitted). The district court need not “state on the record that

it has explicitly considered each of the § 3553(a) factors or . . . discuss each of the

§ 3553(a) factors.” Id. Instead, all that is required of the court is an

acknowledgement that it considered the § 3553(a) factors. Id.

      The party who challenges the sentence bears the burden to show that the

sentence is unreasonable in the light of the record and the § 3553(a) factors.

United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). Although we do not

presume a sentence falling within the guideline range to be reasonable, we

ordinarily expect such a sentence to be reasonable. United States v. Hunt, 526 F.3d
739, 746 (11th Cir. 2008). A sentence imposed well below the statutory maximum

penalty (as is the case here) is another indicator of a reasonable sentence. See

United States v. Early, 686 F.3d 1219, 1222 (11th Cir. 2012) (a sentence was

reasonable in part because it was well below the statutory maximum).

      Based on the facts of this case, the district court did not abuse its discretion

in concluding that a sentence at the low end of Watson’s guideline range, which

was enhanced based on his status as a career offender, was appropriate in the light

of Watson’s history of recidivism. Watson’s adverse criticism of the general

functioning of the career-offender guideline is unpersuasive, particularly when the




                                           4
               Case: 14-10991     Date Filed: 10/17/2014   Page: 5 of 5


sentencing court properly found that the facts of this case justified the

enhancement.

      Upon review of the entire record on appeal, and after consideration of the

parties’ briefs, we affirm the sentence.

      AFFIRMED.




                                           5